Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/21, 08/03/21, 03/05/21, 03/25/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-4, 6, 7, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by SUN et al., (U.S. Pub. No, 2020/0194447), hereinafter referred to as "Sun".

Sun shows, with respect to claim #1, method for fabricating a layer structure having a target topology profile in a step which has a side face and a lateral face, comprising processes of: (a) depositing a dielectric layer (fig. #6, item 664) (paragraph 0088) on a preselected area of the substrate (fig. #3, item 300)(paragraph 0060) under first deposition conditions (fig. #6, item 664) (paragraph 0089) (dielectric deposition; paragraph 0077), wherein the dielectric layer has a portion whose resistance to fluorine and/or chlorine radicals under first dry-etching conditions is tuned (paragraph 0084); and (b) exposing the dielectric layer obtained in process (a) to the fluorine and/or chlorine radicals under the first dry-etching conditions (paragraph 0110), thereby removing at least a part of the portion of the dielectric layer, thereby forming a layer structure having the target topology profile (fig. #11, creating contact holes, item 1180) on the substrate (paragraph 0106, 0108).

Sun shows, with respect to claim #2, a method wherein the dielectric layer is constituted by a first dielectric layer (fig. #4, item 450) (paragraph 0072) deposited on the substrate and a second dielectric layer (fig. #6, item 664) deposited on and in contact with the first dielectric layer (paragraph 0088-0089), wherein the second dielectric layer has a turned resistance to fluorine and/or chlorine radicals in a manner that an etch selectivity of the second dielectric layer over the first dielectric layer is or higher (paragraph 0076), wherein the etch selectivity is defined as a ratio of etch rate of the second dielectric layer to etch rate of the first dielectric layer under the first dry-etching conditions (paragraph 0083-0084).

Sun shows, with respect to claim #3, a method wherein the first dielectric layer (fig. #4, item 450) (paragraph 0076) is constituted by an oxide film, and the second dielectric layer (fig. #6, item 664) is constituted by silicon nitride film (paragraph 0089).

Sun shows, with respect to claim #4, a method wherein the first dielectric layer (fig. #4, item 450) (paragraph 0076) and the second dielectric layer (fig. #6, item 664) are of a same type wherein primary chemical bonds constituting the first and second dielectric layers are the same (paragraph 0083, 0084, 0089).

Sun shows, with respect to claim #6, a method wherein a portion of the dielectric layer deposited on the side face and a portion of the dielectric layer deposited on the lateral face have different thicknesses (paragraph 0089).

Sun shows, with respect to claim #7, a method wherein the target topology profile is a side face- remaining topology profile, a lateral face-remaining topology profile, or a conformal topology profile (paragraph 0089).

Sun shows, with respect to claim #13, a method wherein the step having the side face (Below, Ex. #1, item St1) and the lateral face (Below, Ex. #1, item Lf1) is constituted by a trench (fig. #11, item 1080) having sidewalls as the side face, and a bottom face and a top face as the lateral face (paragraph 0107).






[AltContent: textbox (Side of trench; St1)]
[AltContent: arrow][AltContent: textbox (Lateral Face; Lf1)]
[AltContent: textbox (Width of staircase; Ws1)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (Height of staircase; Hs1)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Ex. #1)]
    PNG
    media_image1.png
    342
    387
    media_image1.png
    Greyscale
-

Sun shows, with respect to claim #14, a method wherein the step having the side face (Above, Ex. #1, item St1) and the lateral face (Above, Ex. #1, item Lf1) is a part of 3D NAND structure (paragraph 0014) provided with a horizontal recess having a depth- direction face as the side face, and height-direction lower and upper faces as the lateral face (paragraph 0107).

Sun shows, with respect to claim #15, a method wherein the step having the side face (Above, Ex. #1, item St1) and the lateral face (Above, Ex. #1, item Lf1) is a part of staircase having a height (Above, Ex. #1, item Hs1) face as the side face and a depth face as the lateral face (paragraph 0107).

//

Claim(s) #5 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SUN (U.S. Pub. No, 2020/0194447), hereinafter referred to as "Sun".

Sun shows, with respect to claim #5, a method wherein a first portion of the dielectric layer (fig. #6, item 664) deposited on the side face and a second portion of the dielectric layer deposited on the lateral face (paragraph 0088) have different resistances to fluorine and/or chlorine radicals under the first dry-etching conditions in a manner that an etch selectivity of one of the first and second portions (paragraph 0084), (paragraph 0083, 0084).

The Examiner notes that Sun does not explicitly state that whichever has a lower etch rate than that of another of the first and second portions under the first dry-etching conditions, is 1.5 or higher, wherein the etch selectivity of the one of the first and second portions is defined as a ratio of etch rate of the one of the first and second portions to etch rate of another of the first and second portions under the first dry-etching conditions. However, the Examiner further notes that following;
Nowhere in the present claim language is it demonstrated/shown or otherwise provided, how the selectivity differentiation is arrived at or controlled by.
Nowhere in the present specifications can the Examiner find a definitive method of control of the selected components that would allow the specific deviation of etch rate listed in the present claim language to be repeated by one of ordinary skill in the art. 
While the Examiner notes that the chosen selectivity may reasonably deliver a device/apparatus that may be desired, nowhere in the present claim language nor specification has it been demonstrated or shown how the choice of etch selectivity shown in the present claim language is critical to the method sort in the present application.

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). Furthermore, the applicant has not established the critical nature of requiring whichever has a lower etch rate than that of another of the first and second portions under the first dry-etching conditions, is 1.5 or higher, wherein the etch selectivity of the one of the first and second portions is defined as a ratio of etch rate of the one of the first and second portions to etch rate of another of the first and second portions under the first dry-etching conditions.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Thus, It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein whichever has a lower etch rate than that of another of the first and second portions under the first dry-etching conditions, is 1.5 or higher, wherein the etch selectivity of the one of the first and second portions is defined as a ratio of etch rate of the one of the first and second portions to etch rate of another of the first and second portions under the first dry-etching conditions, into the method of Sun, with the motivation this provides a clean and complete etching of the layer with the higher etch rate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #8-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al., (U.S. Pub. No, 2020/0194447), hereinafter referred to as "Sun", as shown in rejection of claim #1 and in view of van Schravendijk et al., (U.S. Pat. No. 2019/0043876), hereinafter referred to as " Schravendijk ".

Sun substantially shows the claimed invention as shown in the rejection above. 
Sun, does not show a process requiring the movement of the device for further processing, however fails to explicitly show, with respect to claim #8, a method wherein process (a) and process (b) are conducted in a same chamber.

Schravendijk teaches, with respect to claim #8, a method wherein a single chamber is shown (paragraph 0010) where process gases (SiN; paragraph 0006) which deposits on surfaces including sidewalls (paragraph 0009), and plasma etching processes are carried out (paragraph 0010).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein process (a) and process (b) are conducted in a same chamber, into the method of Sun, with the motivation that providing a single chamber reduces both cost and possibility of contamination/damage to target devices as well and enhancing the control and consistence of environmental conditions (pressure, temperature), as taught by Schravendijk.

Sun shows, with respect to claim #9, a method wherein the fluorine and/or chlorine radicals are fluorine radicals generated remotely from a gas containing fluorine and nitrogen and a noble gas (paragraph 0084).

Sun shows, with respect to claim #10, a method further comprising processes of, prior to process (a): (i) providing reference deposition conditions and reference dry-etching conditions under which a layer structure having a reference topology profile is formed in the step on the substrate by conducting process (a) and process (b) (0083-0084, 0088-0089).

Sun fails to show, with respect to claim #10, a method wherein upon comparing the thus-obtained reference topology profile with the target topology profile, changing at least one parameter of the reference deposition conditions and/or at least one parameter of the reference dry-etching conditions in a manner forming a layer structure having a topology profile in the step on the substrate, which is more similar to the target topology profile than is the reference topology profile; (iii) conducting process (a) and process (b) under the changed deposition/dry-etching conditions; and optionally (iv) repeating processes (ii) and (iii) until the thus-obtained topology profile is substantially equivalent to the target topology profile

Schravendijk teaches, with respect to claim #10, a method a computer/controller (fig. #17, item 1750), integrated to the system able to remote access to the system, monitor current fabrication operations, examine pass operations, examine trends or performance of fabrication operations, change parameters of current processing, to set processing steps to follow a current processing, to start a new process or provide and follow recipes that may be controlled by users (paragraph 0088). 


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein upon comparing the thus-obtained reference topology profile with the target topology profile, changing at least one parameter of the reference deposition conditions and/or at least one parameter of the reference dry-etching conditions in a manner forming a layer structure having a topology profile in the step on the substrate, which is more similar to the target topology profile than is the reference topology profile; (iii) conducting process (a) and process (b) under the changed deposition/dry-etching conditions; and optionally (iv) repeating processes (ii) and (iii) until the thus-obtained topology profile is substantially equivalent to the target topology profile, into the method of Sun, with the motivation that this allows the control of production that can accommodate for any functional abnormalities that may cause a deviation from desired product, as taught by Schravendijk.

Sun fails to show, with respect to claim #11, a method wherein the at least one parameter of the reference deposition conditions changed in process (ii) is at least one of plasma power, gas selection, gas flow rate, pressure, and temperature in a reaction space where process (a) is conducted

Schravendijk teaches, with respect to claim #11, a method a computer/controller (fig. #17, item 1750), integrated to the system able to remote access to the system, monitor current fabrication operations, examine pass operations, examine trends or performance of fabrication operations, change parameters of current processing, to set processing steps to follow a current processing, to start a new process or provide and follow recipes that may be controlled by users (paragraph 0088), wherein components of the system being controlled include gas (paragraph 0010) and gas flow pressure (paragraph 0087).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method wherein the at least one parameter of the reference deposition conditions changed in process (ii) is at least one of plasma power, gas selection, gas flow rate, pressure, and temperature in a reaction space where process (a) is conducted, into the method of Sun, with the motivation that this allows the control of production that can accommodate for any functional abnormalities that may cause a deviation from desired product, as taught by Schravendijk.

Sun fails to show, with respect to claim #12, a method wherein the at least one parameter of the reference dry-etching conditions changed in process (ii) is at least temperature of a reaction space where process (b) is conducted.

Schravendijk teaches, with respect to claim #12, a method a computer/controller (fig. #17, item 1750), integrated to the system able to remote access to the system, monitor current fabrication operations, examine pass operations, examine trends or performance of fabrication operations, change parameters of current processing, to set processing steps to follow a current processing, to start a new process or provide and follow recipes that may be controlled by users (paragraph 0088), wherein a variance in temperature within the reaction chamber used to conduct the etch process may be conducted to influence the etch rate of the process (paragraph 0061).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein the at least one parameter of the reference dry-etching conditions changed in process (ii) is at least temperature of a reaction space where process (b) is conducted, into the method of Sun, with the motivation that this allows the etch rate to be varied and controlled, as taught by Schravendijk.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
08/19/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815